Citation Nr: 1613903	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right arm disability.  

2.  Entitlement to service connection for a right arm disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left arm disability.  

4.  Entitlement to service connection for a left arm disability.  

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include nervous disorder.

6.  Entitlement to service connection for an acquired psychiatric disability, to include nervous disorder.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  

8.  Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These matters have been previously remanded by the Board in October 2015.  The issue of entitlement to service connection for a stomach disorder was granted in a December 2015 rating decision, and is no longer before the Board.  

The issues of entitlement to service connection for a right arm disability, left arm disability, acquired psychiatric disability, and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied in relevant part service connection for bilateral arm pain and numbness, posttraumatic stress disorder (PTSD), and nervous condition; the Veteran did not appeal the decision, and it became final.  

2.  In an April 2009 rating decision, the RO denied in relevant part service connection for right arm condition (claimed as bilateral arm pain and numbness), service connection for left arm condition (claimed as bilateral arm pain and numbness), and lower back condition; the Veteran did not appeal the decision, and it became final.  

3.  Evidence received since the April 2009 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a right arm disability, and raises a reasonable possibility of substantiating the claim.  

4.  Evidence received since the April 2009 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a left arm disability, and raises a reasonable possibility of substantiating the claim.  

5.  Evidence received since the December 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability, and raises a reasonable possibility of substantiating the claim.  

6.  Evidence received since the April 2009 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2006 rating decision, which denied, in relevant part, service connection for bilateral arm pain and numbness, PTSD, and nervous condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

2.  The April 2009 rating decision, which denied, in relevant part, right arm condition, left arm condition, and lower back condition, is final.  38 U.S.C.A. §  7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

3.  New and material evidence has been received to reopen a claim of service connection for a right arm disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has been received to reopen a claim of service connection for a left arm disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  New and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  New and material evidence has been received to reopen a claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable disposition herein of the Veteran's claims to reopen, there is no prejudice to the Veteran in adjudicating the appeal to reopen without further discussion of VA's duties to notify and assist.

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for bilateral arm pain and numbness was initially denied by a RO decision in December 2006 on the grounds that there was no evidence that the condition began in or was made worse during service.  Service connection for PTSD and nervous condition was also initially denied by the December 2006 rating decision on the grounds that there is no medical evidence showing this condition began in or was made worse during service and because there was no evidence of a diagnosis of PTSD.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

The claim of entitlement to service connection for a lower back condition was initially denied by a RO decision in January 2008 that did not become final because new and material evidence was received within the appeal period.  38 C.F.R. § 3.156(b) (2007), currently 38 C.F.R. § 3.156(b) (2015).  The claim was again denied in an April 2009 rating decision on the grounds that the evidence does not show that the Veteran's back disability was incurred or aggravated during his active military service, or manifested itself to a compensable degree within one year of separation from service.  The denial of service connection for a right arm disability and left arm disability was confirmed and continued in the April 2009 rating decision on the grounds that new and material evidence had not been received.  No appeal was taken from the April 2009 rating decision, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  Thus, the Veteran's service connection claims may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the last final denial, VA has received VA examinations in May 2013 and December 2015 as to the right and left arms and the low back, December 2013 treatment notes in which the Veteran states he has experienced left shoulder pain and left arm nervous since service, a November 2013 treatment note in which the Veteran states he has had back pain since service, an April 2010 statement from the Veteran that he was treated for a nerves problem in 1976, during his period of active service, and a December 2013 treatment note indicating a diagnosis of depressive disorder.  

On review, the Board finds that VA has received new and material evidence.  The evidence contain medical opinions about the relationship between service and the Veteran's left and right arm disabilities and low back disability, and the Veteran's statements concerning the continuity of arm and back pain since service, as well as a current psychiatric diagnosis and the Veteran's assertion that he has been treated for a nerves problem in service.  The credibility of the Veteran's lay statements is presumed for the purposes of considering whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim in that it relates to nexus.  Id.  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claims of entitlement to service connection for a right arm disability, left arm disability, acquired psychiatric disability, and low back disability, are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right arm disability is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a left arm disability is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include nervous disorder, is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.  


REMAND

The December 2015 examination opinion stated that it is less likely than not that the Veteran's left arm, right arm, and low back disabilities are related to service because the Veteran is shown to have treatment in service for back pain and arm pain, but no indication of chronicity or recurrent problems in service, and no evidence of such problems post-service until many pears after separation.  This opinion does not take into consideration the December 2013 VA treatment notes in which the Veteran reported that he has had numbness in the left arm since he left service, and that he has had left shoulder pain since 1973, which he attributed to carrying heavy loads, nor does it consider the November 2013 VA treatment note of chronic back pain since service.  The Veteran is competent to report pain and the feeling of numbness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the December 2015 examination diagnoses the Veteran with bilateral rotator cuff tendonitis and left acromioclavicular joint osteoarthritis, but does not consider the February 2014 diagnosis of left arm carpal tunnel syndrome and ulnar sensory neuropathy, in spite of the fact that the Veteran has asserted arm numbness related to service.  Moreover, the October 2015 Board remand specifically instructs that the examiner perform an EMG for the arms disability, but the examination report does not indicate that such a test was performed.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Upon remand, a new examination should be scheduled that performs the requested test and that considers all the evidence of record, including the Veteran's competent lay testimony as to pain and numbness.  

As to the claim for an acquired psychiatric disability, the Veteran has a current psychiatric diagnosis, and his STRs contain an April 1976 complaint of a nerves problem.  The Veteran contends that his current disability is a continuation of or related to this in-service complaint.  As no psychiatric examination has been provided, an appropriate VA examination should be scheduled upon remand.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  

The claims folder should also be updated to include VA treatment records compiled since October 23, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the W. G. (Bill) Hefner VA Medical Center in Salisbury, North Carolina, and all associated outpatient clinics dated from October 23, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination as to his low back disability, as well as his right and left arm disabilities.  The examiner is to conduct all necessary diagnostic tests.  Specifically, the examiner should conduct an EMG test as to the Veteran's arms, or explain why such a test is not appropriate in the Veteran's case.  After reviewing the claims file, the examiner is asked to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a right arm disability, to include rotator cuff tendonitis, that is caused by or related to service;

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any left arm disability, to include rotator cuff tendonitis, acromioclavicular joint osteoarthritis, and the carpal tunnel syndrome and ulnar sensory neuropathy that were diagnosed in a February 2014 VA treatment note, that is caused by or related to service.  The examiner is to specifically consider the December 2013 VA treatment notes indicating the Veteran reported left arm numbness since service and left shoulder pain since 1973, as well as the June 2000 private treatment note indicating the Veteran reported left shoulder pain for approximately three years;

iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is caused by or related to service.  The examiner is to specifically consider the November 2013 VA treatment note in which the Veteran reported a history of chronic back pain since service. 

Any opinion offered must be supported by a complete rationale.  

3.  After obtaining the Veteran's treatment records, schedule the Veteran for a VA psychiatric examination.  After reviewing the claims file and performing all necessary diagnostic tests, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disability, to include the depressive disorder diagnosis referenced in December 2013 VA treatment notes, that is caused by or related to service.  The examiner is to specifically discuss the April 1976 complaint of a nerves problem in the Veteran's service treatment records (STRs).  

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


